Citation Nr: 1044618	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-03 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for neuropathy of the right 
lower extremity as secondary to diabetes mellitus.

3.  Entitlement to service connection for neuropathy of the left 
lower extremity as secondary to diabetes mellitus.

4.  Entitlement to service connection for degenerative vision as 
secondary to diabetes mellitus.

5.  Entitlement to service connection for decreased libido as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1993.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In May 2009, the Veteran appeared and testified before the 
undersigned Veterans Law Judge who will be deciding this case.  
The hearing transcript is associated with the claims folder.

In January 2010, the Board sought medical expert opinion in this 
case from an endocrinologist from the Veterans Health 
Administration (VHA).  The opinion was completed March 15, 2010.  
In April 2010, the Veteran and his representative were provided 
with a copy of the VHA opinion and allowed an additional 60 day 
period to present further evidence and/or argument in support of 
these claims.  In May 2010, the Veteran indicated that he had no 
additional evidence or argument in support of his claims.





FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to herbicides 
during service.

2.  The Veteran's diabetes mellitus is not shown to have first 
manifested in service, to have manifested to a compensable degree 
within the first postservice year and/or to be causally related 
to event(s) in service.

3.  The Veteran's claimed neuropathy of the lower extremities, 
degenerative vision and decreased libido are not shown to have 
manifested in service and/or to be causally related to event(s) 
during service; the theory of secondary service connection as 
proximately due to diabetes mellitus has no legal merit.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Service connection for neuropathy of the right lower 
extremity as secondary to diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  Service connection for neuropathy of the left lower extremity 
as secondary to diabetes mellitus is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2010).

4.  Service connection for degenerative vision as secondary to 
diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).

5.  Service connection for decreased libido as secondary to 
diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for diabetes mellitus, to 
include the secondary complications of peripheral neuropathy of 
the lower extremities, non-proliferating diabetic retinopathy and 
impotence.  It is primarily alleged that the Veteran's diabetes 
mellitus first manifested in service and/or manifested to a 
compensable degree within the first postservice year.  

The Veteran served on active duty from March 1982 to March 1993, 
without service in the Vietnam War.  He has testified to being 
diagnosed and treated with diabetes mellitus by a Dr. Hoffman in 
the Spring or Fall of 1994.  He believes his diabetes mellitus 
was first manifested in service by symptoms such as frequent 
urination, visual problems, joint pains, fungal infection and 
sinus problems as well as abnormal laboratory results shown on 
his January 1993 separation examination.  He believes that his 
diabetes mellitus may have a relation to stressful duties 
performed in service.  

The Veteran also alleges potential exposure to Agent Orange 
during his Naval career, based upon a visitation to Thailand and 
serving on a ship which, presumably, may have been exposed to 
herbicides during the Vietnam War in the 1960's, decades before 
his military service.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disease must be 
shown to be of a chronic nature in service, or if not chronic, 
then seen in service with continuity of symptomatology 
demonstrated after discharge from service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders 
diagnosed after discharge may still be service connected if all 
the evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires evidence of (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).

Certain chronic disabilities, such as diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in the 
Republic of Vietnam (Vietnam) during the specific time period 
will be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  Specifically, this includes 2,4-
D; 2,4,5-7 and its contaminant TCDD; cacodylic acid; and 
picloram.  38 C.F.R. § 3.307(a)(6).

For diabetes mellitus, the presumption requires exposure to an 
herbicide agent and manifestation of Type II diabetes mellitus to 
a degree of at least 10 percent at any time after service.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  
Notably, VA has received from the Department of Defense (DoD) a 
listing of locations outside of Vietnam where Agent Orange was 
used or tested over a number of years.

The Veteran first alleges serving aboard the USS REEVES CG-24, 
that had been deployed in Yokosuka, Japan.  He generally alleges 
that this ship, which was commissioned in 1964, may have been 
exposed to toxic defoliants while serving in the 7th Fleet.  
Notably, VA's Compensation and Pension Service issued a Service 
Bulletin in January 2010 which identified all known 
"brownwater" vessels during Vietnam War.  This list consists of 
vessels which entered the inland waterways of the Republic of 
Vietnam for which Veteran's may be presumed to have been exposed 
to herbicides.  Notably, the USS REEVES CG-24 was not identified 
as being a brownwater vessel.  

Overall, the Veteran has provided no competent or persuasive 
evidence that his service aboard the USS REEVES CG-24 involved 
herbicide exposure.  Information provided by DoD does not 
identify this vessel as being a brownwater vessel during the 
Vietnam Era.  Even assuming this vessel had been exposed to 
herbicides, the Veteran is clearly not competent to establish 
that this vessel had residual herbicide contamination more than 
20 years after the fact (if not more), as this would be a complex 
scientific matter beyond the expertise of lay person.  Overall, 
the Board finds that the Veteran has not met his minimum burden 
of establishing that his service aboard the USS REEVES involved 
herbicide exposure.

The Veteran next alleges that he had been physically in country 
of Thailand for hours on many occasions.  He had active service 
from March 1982 to March 1993.  The DoD has reported that limited 
testing of tactical herbicides was conducted in Thailand from 2 
April through 8 September 1964 and that, otherwise, herbicides 
were not stored in Thailand.  Furthermore, the testing occurred 
at the Pranburi Military Reservation, which was not located near 
any U.S. military installation or Royal Thai Air Force Base.  See 
VA's Compensation and Pension Service Memorandum for the Record 
located at M21-1MR, Part IV, Subpart ii, 2.C.10.p.

Therefore, under DOD guidelines, the Veteran was not stationed in 
Thailand when herbicide agents were known to have used.  Thus, 
the Board finds no basis to apply the presumption of herbicide 
exposure based on either the Veteran's alleged service aboard the 
USS REEVES and/or his visitation to Thailand many years decades 
after herbicides were known to be used in an isolated area.  The 
theories of entitlement stretch the limits of factual 
imagination.

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

The Veteran's service treatment records (STRs) do reflect 
instances of treatment for urinary tract infection, joint 
complaints, fungal infection and upper respiratory infections.  
However, the Veteran was never diagnosed with diabetes mellitus.  
The Veteran's January 1993 separation examination diagnosed 
hyperlipidemia but not diabetes mellitus.  The Veteran had a 
fasting glucose reading of 102, which was considered within 
"normal ranges" (65-110 mg/dL).

Overall, the Veteran's STRs provide strong evidence against these 
claims, failing to reflect a medical diagnosis of diabetes 
mellitus with laboratory findings for fasting glucose within 
normal ranges at the time of separation from service.  These 
records also do not contain lay or medical evidence of lower 
extremity neuropathy, degenerative vision or decreased libido.

Postservice, the Veteran's medical records from Dr. Hoffman do 
not reflect treatment or diagnosis of diabetes mellitus in 1994, 
the first postservice year.  Rather, Dr. Hoffman's records 
reflect a May 31, 1996, consultation wherein the Veteran reported 
being diagnosed with diabetes mellitus by a local doctor treating 
him for sinus problems.  The Veteran was seeking a second opinion 
regarding the necessity for hospitalization.  

At this time, Dr. Hoffman provided an impression of "suspect 
AODM."  After conducting laboratory studies, the diagnosis of 
diabetes was confirmed and the Veteran was prescribed Glynase on 
June 4, 1996.

Overall, the Veteran's postservice medical records provide strong 
evidence against these claims, failing to reflect diabetes 
mellitus being manifested to a compensable degree within the 
first service year.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(a 10 percent rating is warranted for diabetes mellitus 
manageable by restricted diet only).  They also do not reflect 
lay or medical evidence of persistent or recurrent symptoms of 
lower extremity neuropathy, degenerative vision or decreased 
libido since service separation.

Additional relevant evidence includes an August 1995 VA general 
medical examination which reflected a normal clinical evaluation 
of the Veteran's endocrine system.  At that time, the Veteran 
denied a history of diabetes or any medication use.

In this situation, the Veteran's own statements in 1995 provide 
highly probative factual evidence against his claim, undermining 
his credibility with the Board. 

A private urology examination in 1998 noted that the Veteran had 
been known to have diabetes "for about a year."

Overall, these examination reports provide evidence against the 
diabetes mellitus claim, reflecting the Veteran's denial of 
diabetes mellitus in August 1995 and his own statements in 1998 
that he had diabetes for about one year.

The Veteran has submitted two opinions in support of his diabetes 
mellitus claim.  In a June 2007 statement, a registered nurse and 
nursing practitioner opined that the Veteran demonstrated "early 
indicators of Pre-diabetes or even Type 2 Diabetes" during 
service which went undiagnosed.  This nurse practitioner noted 
that diabetes is considered an autoimmune disease which limited 
the ability of the body to control some of its vital intrinsic 
balancing mechanisms such as glucose levels, cholesterol levels 
and blood pressure.  According this opinion, "early signs" of 
diabetes include frequent infections, bursitis, tendonitis, 
urinary tract symptoms of infection, frequent urination and 
painful urination, fungal infections, changes in vital signs 
(especially blood pressure), and changes in cholesterol levels.  
It was further indicated that stress was a major factor to 
contributing to autoimmune diseases, and that Agent Orange 
exposure could also be considered a potential causative agent.  
This practitioner thought that the military did not properly 
attempt to investigate whether diabetes mellitus might be the 
causative agent for the Veteran's in service symptoms of 
infections, urinary tract infections, joint pains, fungal 
infections, elevated blood pressure readings on occasion, and 
hyperlipidemia.

A November 2008 statement from a VA examiner stated that an 
opinion on the question as to whether it is at least as likely as 
not that the Veteran's diabetes mellitus first manifested in 
service could not be answered without resort to mere speculation.  
However, the examiner did not provide any explanation as to why 
an opinion would be speculative in this case, and did not address 
the rationale of the June 2007 opinion from the registered nurse 
and nurse practitioner.

A September 2009 statement from a medical doctor essentially 
reflected opinion that the Veteran was not properly diagnosed as 
being "diabetic/pre-diabetic in service" and that he developed 
"full blown diabetes within 1 year of discharge from the Navy," 
which further implied the onset of diabetes in service.  This 
opinion was based upon review of the Veteran's "medical 
records" which reflected that the Veteran was seen for frequent 
urinary tract infections, tendonitis, bursitis, fungal infections 
and upper respiratory infections.  This medical doctor also noted 
that the January 1993 discharge examination demonstrated a 
fasting blood sugar of 102, which was considered "pre-
diabetic," and a total cholesterol of 232 and LDL-C 150 which 
made him hyperlipidemic.

In January 2010, the Board determined that expert medical opinion 
from a VHA endocrinologist was warranted.  In this respect, the 
Board found at that time that the medical opinions for and 
against the claims on appeal were all deficient for adjudication 
purposes.

A March 2010 VHA expert endocrinologist opinion reads as follows:

I have been asked to render a specialist's opinion 
regarding the above veteran's request for appeal of an 
adverse ruling(s) regarding a potential service-
related impact on the subjects present diagnosis of 
type 2 DM that now requires insulin replacement 
therapy.

My credentials including specialty training in 
Internal Medicine and Endocrinology and Metabolism 
(diabetes related) at the University of Michigan 
Medical Center, and a career wherein I served as Chief 
of Endocrinology at the Tripler Army Hospital and 
later for 26+ years at the University of Oklahoma HSC 
and VAMC-OKC.

My opinions are based on a detailed reading for the 
sum of all of the pages and information regarding [the 
Veteran's] appeal that have been provided to me; and 
review of the various actions to date.

I have noted salient issues that appear recorded as 
"data" and thought to be of importance to both 
perspectives on this issue.

These include a series of seemingly isolated events 
such as urinary track infections, isolated but 
incompletely treated tinea infections in the feet, a 
knee injury, and evidence of "autoimmune stress".  
There are two events at the end of the veteran's tour 
that are contended by the veteran and his counsel to 
support a diagnosis of prediabetes if not diabetes 
mellitus itself if only the proper testing had been 
performed.  These include plasma glucose of 102 mg/dl 
(possibly fasting since it was associated with a lipid 
panel that frequently is requested in the fasting 
state).  The second is the lipid panel demonstrating 
total cholesterol of 232 and a triglyceride value of 
206.  These were obtained in his last yr on active 
duty and were said to be WNL.

The next issue is the timing of a dx of diabetes 
mellitus type 2.  There is contention as to whether 
this occurred in 1994 or 1996; wherein the latter date 
provides recorded reports of data that are convincing 
for the diagnosis of diabetes mellitus with frank 
hyperglycemia.  

My assessment is as follows:

There is convincing evidence that [the veteran] has 
Diabetes Mellitus type 2 that now requires insulin for 
therapy.  There is no direct evidence this is 
autoimmune late-onset Type I diabetes mellitus.  

The onset of diabetes mellitus can be gradual as 
claimed by the veteran and his counsel; or telescoped 
into a short period of time such as claimed by the 
veteran in his hx of acute wt loss over 4 mos.  The 
reviewer could not find documentation for the claims 
of a Dr. Hoffman that this occurred in 1994.

The plasma glucose of 102 in 1993 has been claimed to 
be a significant marker for diabetes mellitus.  At the 
time in question, the range of normal for such as 
"fasting" value was generally 80-110 mg/dl.  At that 
time a value of >125 mg/dl was required for a 
definitive diagnosis of DM.  Values of 110-125 were 
thought to represent prediabetes and patients who fell 
into this latter category were frequently asked to 
lose wt and to exercise as a means for preventing 
future development of DM.  It is important to remind 
the panel that these diagnostic criteria for DM are 
based on the probability that a patient whose BS was 
at certain level greater than others would 
subsequently develop DM (overt hyperglycemia) 
diagnosed at that time as >125 mg/dl.  In the last 5 
yrs, this upper level has been deemed to high and 
based on risk association and population data, a 
fasting plasma glucose value >110 is now considered 
"diabetic."  This is a recent development and was 
not in practice in 1993.

The term prediabetes has been introduced and a few 
comments are needed.  This is an imprecise term and 
literally can be applied accurately to the past once 
the subject has developed overt hyperglycemia.  This 
concept again is based on probability figures that 
suggest a higher percentage (but even a majority may 
not with small changes) of the patients later will 
develop overt fasting hyperglycemia.  It is believed 
by many physician-investigators that since DM2 is a 
genetically related disorder characterized by 
resistance to insulin, that patients are actually 
insulin resistant even at a very young age; and they 
require extra insulin production by their pancreatic 
islet cells to maintain "normal" blood sugar values 
over a long period.  This relationship appears to 
exist while young and only with gradual erosion of the 
pancreatic islet cell to secrete extra amounts of 
insulin will the blood sugar begin to rise.  This 
course of events is often referred to as a prediabetic 
phase.  This concept of prediabetes therefore is a 
vague term and not recognized as a means for 
determining legal issues.

This period of prediabetes however is subject to 
change based on the presence of long term or severe 
infection, stress, etc.  The reviewer, however, is not 
able to obtain a picture of the level of stress 
experienced by [the Veteran] during his military 
career.  The issue of Agent Orange is always in the 
background for Viet Nam era veterans but the potential 
contamination of his assigned ship later into the 
years of his actual naval service is beyond the 
reviewers expertise.

The lipid panel was incorrectly interpreted as normal 
when it was not.  The total cholesterol and TG are 
both outside normal limits established at that time.  
The HDL cholesterol was not estimated and so the LDL 
is also not established.  These values are compatible 
with a so-called Type 4 hyperlipidemia.  Patients with 
this abnormality may or may not manifest overt 
hyperglycemia, but frequently have associated insulin 
resistance.  Based on the assumption that the patient 
was fasting, these values would merit further 
examination.  While elevations of TG as well as total 
cholesterol are frequent in diabetic subjects, this is 
not an overwhelming diagnostic issue as such subjects 
may go a lifetime without developing overt fasting 
hyperglycemia (diabetes mellitus).

The series of minor infections including tinea are not 
good prognosticators of DM.  They can be more frequent 
in diabetic subjects but their presence is not a sine 
qua non for DM.

I have been asked to render an opinion.
Based on the issues at hand, I fail to find evidence 
that the veteran had developed DM based on overt 
fasting hyperglycemia while on active duty.

I believe there is reasonable evidence that he was in 
an insulin resistant state (prediabetic based on his 
later development of overt hyperglycemia) through the 
duration of his military career; and this condition 
might be expected to have antedated his enlistment.  I 
am not aware this is a compensable circumstance.

It is not clear that a demonstrable stressor or 
stressors occurred during his military career that 
would have accelerated onset of diabetes 
mellitus.

There is reasonable evidence to support a condition of 
hyperlipidemia that was mistakenly observed as 
"normal" at the time of his discharge.  This 
condition predisposes the subject to a higher 
likelihood for later development of medium and large 
artery disease.  The compensatory consequences of this 
are referred to the overseeing judge.

After a review of the lay and medical evidence in this case, the 
Board first finds that the Veteran is not shown to have been 
exposed to herbicides during service.  As such, the presumption 
of service connection under 38 C.F.R. § 3.309(e) is not for 
application.  

The Board next finds that the Veteran's diabetes mellitus is not 
shown to have first manifested in service and/or to a compensable 
degree within the first postservice year.  As such, the 
presumption of service connection for chronic disease under 
38 C.F.R. § 3.309(a) is not for application.  

Finally, the Board finds that the Veteran's diabetes mellitus is 
not shown to be causally related to event(s) in service.

In so finding, the Board places the greatest probative value upon 
the March 2010 VHA examiner's conclusions that the Veteran did 
not manifest diabetes mellitus in service or within the first 
postservice year, and that the Veteran's diabetes mellitus was 
not related to an event during service.  A review of this opinion 
establishes that this examiner conducted a close review of the 
claims folder and that the examiner possesses extensive expertise 
on the subject of diabetes mellitus.  The Board must observe that 
the VHA examiner's opinion is impressive in both the extent of 
knowledge imparted and the analysis employed in arriving at the 
ultimate opinions.

Importantly, the VHA examiner discussed, in detail, the concepts 
of a prediabetes diagnosis, the significance of the service 
separation plasma glucose reading of 102 mg/dl, and the Veteran's 
history of minor infections during service.  The VHA examiner 
first explained that the Veteran's fasting plasma glucose at the 
time of separation was within normal ranges, as medicine at that 
time considered a reading >125 mg/dl diabetic while a reading of 
>110 is now considered diabetic.  Even under the lower standards 
currently in effect, the Veteran's plasma glucose reading was 
within normal limits and not indicative of diabetes mellitus.

The VHA examiner also provided an extensive discussion on the 
"imprecise term" of prediabetes as well as the significance of 
the Veteran's history of infections during service.  The examiner 
essentially explained that the concept of prediabetes is based 
upon probabilities figures for developing diabetes based upon the 
presence of certain factors, but did not guarantee that diabetes 
mellitus would develop.  The VHA examiner also explained that the 
Veteran's tinea infections were not good prognosticators of DM.

In fact, the VHA examiner found no convincing evidence that the 
Veteran manifested diabetes mellitus until 1996, wherein medical 
records documented frank hyperglycemia.  The Board finds that 
this opinion is consistent with the medical records of Dr. 
Hoffman, which failed to reflect any assessment of diabetes 
mellitus until a May 31, 1996 consultation wherein the Veteran 
was provided an assessment of "suspect AODM."  As a matter of 
common sense, Dr. Hoffman would not have used the term 
"suspect" if it had already been determined in 1994 that 
diabetes mellitus was "full blown" as argued by the September 
2009 medical examiner.

In short, the VHA examiner has provided a persuasive and reasoned 
rationale for concluding that the Veteran first manifested 
diabetes mellitus in 1996, which is greater than the one year 
period for which presumptive service connection is warranted.

The VHA examiner also provided opinion that the Veteran's 
diabetes mellitus is not causally related to event(s) in service.  
On review of the record, the VHA examiner did not find a 
demonstrable stressor or stressors which occurred during service 
that could have accelerated the onset of diabetes mellitus.

Overall, the Board finds that the March 2010 opinion supports the 
conclusions reached with citation to accepted medical principles 
and specific facts of this case, and explains why the term 
prediabetes does not warrant associating the Veteran's diabetes 
mellitus as first being manifested in service.

On the other hand, the Board places substantially less weight to 
the opinions of the registered nurse and nurse practitioner which 
labeled the Veteran's diabetes mellitus as an autoimmune disease 
limiting the body to control vital functions, which were 
represented in service with "early signs" such as frequent 
infections, bursitis, tendonitis, urinary tract infections, 
frequent urination, changes in cholesterol levels, etc.  The VHA 
examiner found that the Veteran manifested Type 2 diabetes 
mellitus which now requires insulin for therapy, and that there 
was no evidence that the Veteran manifested an autoimmune late-
onset Type I diabetes mellitus.  

Thus, there is a question of fact as to whether the Veteran's 
diabetes mellitus is attributable to an autoimmune disorder.  The 
nurse practitioner provided no rationale as to why the Veteran's 
diabetes mellitus type 2 was an autoimmune disorder while the VHA 
examiner specifically indicated that he found no direct evidence 
of late-onset autoimmune Type I diabetes mellitus.  The VHA 
examiner further explained that infections such as tinea are not 
good prognosticators for diagnosing diabetes mellitus.  Given the 
lack of rationale by the nurse practitioner, and the overwhelming 
greater expertise by the VHA examiner, the Board places little 
probative weight to the opinion by this nurse practitioner that 
the Veteran manifested an autoimmune disorder in service with 
multiple systemic abnormalities that demonstrated the onset of 
diabetes mellitus in service.

The Board also places substantially less weight to the opinion of 
the September 2009 medical examiner who concluded that the 
Veteran should have been diagnosed with being 
"diabetic/prediabetic" in service and had "full blown" 
diabetes within the first postservice year.  The Board first 
notes that this examiner asserted that the fasting blood sugar 
reading of 102 mg/dl upon separation was considered 
"prediabetic."  However, as discussed above, the VHA examiner 
explained the concept of being prediabetic was an imprecise term 
which only refers to the predictive power of certain factors for 
developing diabetes in the future.  

Quite simply, the VHA examiner indicated that, even under today's 
more strict standards, the Veteran's fasting blood sugar reading 
of 102 mg/dl at the time of separation was below the standard of 
>110 mg/dl which is now considered diabetic.

The Board also finds that the September 2009 medical examiner's 
assertion that the Veteran manifested "full blown" diabetes 
within the first postservice year is not supported by the factual 
record.  This physician does not refer to any specific clinical 
finding or clinic visit to support this assertion.  Rather, the 
statement is unsupported and unsupportable.  As indicated above, 
Dr. Hoffman's May 31, 1996 clinical record first reflected an 
assessment of "suspect AODM" which is clearly inconsistent with 
Dr. Hoffman having knowledge that the Veteran had "full blown" 
diabetes mellitus for the past two years.  

As will be addressed more fully below, the opinion also conflicts 
with the credible lay report from the Veteran as to the onset of 
diabetes mellitus.

Overall, the Board finds that the opinion set forth by the 
September 2009 medical examiner is not adequately supported by 
the known and accepted factual history, and the weight of this 
opinion pales in comparison to the well reasoned analysis offered 
by the VHA examiner.

The Board also acknowledges the belief expressed by the Veteran 
as to the actual onset and causes of his diabetes mellitus.  
Notably, the Veteran has testified to being diagnosed and treated 
with diabetes mellitus by Dr. Hoffman in the Spring or Fall of 
1994.  The Board has obtained Dr. Hoffman's records, but fails to 
find any medical evidence reflecting diabetes mellitus in 1994.  
As indicated above, Dr. Hoffman's May 31, 1996 clinical record 
first reflected an assessment of "suspect AODM" which is 
clearly inconsistent with Dr. Hoffman previously diagnosing 
diabetes mellitus.  

The Veteran's testimony is also inconsistent with his statements 
to a VA examiner in August 1995, wherein he denied a history of 
diabetes mellitus.  Thus, overall, the Board finds as not 
credible the Veteran's allegations of having been diagnosed with 
diabetes mellitus in 1994 as it is inconsistent with the entire 
evidentiary record, to include his own prior statements.  Beyond 
this fact, the Board must also find that the Veteran's 
willingness to make such an inaccurate statement only provides 
evidence against this claim, clearly undermining his overall 
credibility with the Board regarding all his statements, not 
simply this statement.

The Board also addresses the allegations of the Veteran and his 
service mate that the Veteran began to manifest urinary frequency 
problems in 1990.  STRs reflect that the Veteran last reported 
urinary frequency during treatment for non-specific urethritis 
(NSU) in July 1984.  He denied having urinary frequency during an 
evaluation in June 1992 and on his January 1993 separation 
examination.  This inconsistency, when considered with his 
inconsistencies regarding when he was diagnosed with diabetes 
mellitus, demonstrates that the Veteran and his former service 
mate are not accurate and credible historians.  These allegations 
are, quite simply, not credible when viewed against the entire 
evidentiary record, providing more negative evidence against this 
claim.

With respect to the claimed bilateral lower extremity neuropathy, 
degenerative vision and decreased libido, the Board finds no 
credible lay or medical evidence that such disorders had their 
onset in service.  Important for these claims, the Board finds no 
medical evidence which links these disorders to any event during 
service.  The Veteran has limited his argument to the theory that 
such disorders are secondary to diabetes mellitus.  As the claim 
of service connection for diabetes mellitus is denied, the 
secondary service connection claims for bilateral lower extremity 
neuropathy, degenerative vision and decreased libido must be 
denied for lacking legal merit.  

Finally, the Board finds that the March 2010 VHA examiner's 
opinion greatly outweighs the personal lay beliefs held by the 
Veteran, as this physician clearly possesses greater expertise 
and training to speak to the complicated medical issues at hand.  
As the preponderance of the evidence is against the claims, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).  
Therefore, the appeals are denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Veteran originally filed a claim of service connection for 
diabetes mellitus in November 2004.  A pre-adjudicatory RO letter 
dated May 2003 advised the Veteran of the types of evidence 
and/or information deemed necessary to substantiate the claim as 
well as the relative duties on the part of himself and VA in 
developing his claim.

The Veteran later amended his claim to include secondary 
conditions of diabetes mellitus.  A pre-adjudicatory RO letter 
dated February 2005 advised the Veteran of the types of evidence 
and/or information deemed necessary to substantiate the claims on 
a direct basis as well as the relative duties on the part of 
himself and VA in developing his claims.  A pre-adjudicatory RO 
letter dated July 2005 advised the Veteran of the types of 
evidence and/or information deemed necessary to substantiate the 
claims on a secondary basis as well as the relative duties on the 
part of himself and VA in developing his claims.

Based upon the above, the Board finds that VA has substantially 
complied with the VCAA content and timing requirements pertinent 
to these claims.  The Veteran was not timely advised of the 
criteria for establishing an initial disability rating and 
effective date of award.  But, as these claims remain denied, the 
downstream service connection issues are not implicated so that 
no prejudicial harm accrues to the Veteran.

VA has a duty to assist a claimant in the development of the 
claims.  This duty includes assisting the claimant in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the RO has obtained the Veteran's STRs and 
clinical records from private and VA providers of treatment.  
There no outstanding requests to obtain any VA records, or any 
private medical records for which the Veteran has identified and 
authorized VA to obtain on his behalf.  There is also no showing 
that any records exist with the Social Security Administration 
which would be relevant to the issue on appeal.

Additionally, VA obtained medical opinion in this case which the 
Board found to be inadequate for rating purposes.  As such, the 
Board obtained a VHA opinion which fully and competently 
addresses the questions posed by the Board.  This examination 
report clearly satisfies the Board's remand directives as well as 
the requirements for an adequate rating examination.

Overall, the Board finds that the evidence of record is 
sufficient to decide the claims on appeal, and that there is no 
reasonable possibility that any further assistance would aid in 
substantiating these claims.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

Service connection for diabetes mellitus is denied.

Service connection for neuropathy of the right lower extremity as 
secondary to diabetes mellitus is denied.

Service connection for neuropathy of the left lower extremity as 
secondary to diabetes mellitus is denied.

Service connection for degenerative vision as secondary to 
diabetes mellitus is denied.

Service connection for decreased libido as secondary to diabetes 
mellitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


